OFFICE: OF THE AITORNEY     GENERAL         OF TEXAS
                            AUSTIN




Hcwr8ble FL A. class,Dlreator
Textbook Dirirlon
Department  of gduaatloa
+lMtia,  Ferns

Dear   Sir:                          oplnlon    x0.        04066
                                     R.1 Nultlplelist entlsotlcnla .
                                         for
                                           : first ala68 hi& aohooll.




                                                            nab ss ml
                                                      of    aa   8dtip bf 0
                                                            e&ml $ prorld-
                                                            do not emu4
          the allowablanumbarequlralantto one textbook?or
          and used in any hi& eohool aa the textbook or la
          auoh 83branoh in that hl& lohOO1,but when suoh book
          or booka is or are so ohosanby looal authorities
          intn the multiplel&t adoptedsuoh book or booka
          ahall bo aontinwd in that high aohoolfor the on-
          tir@ ?iTO (5) psar8 Or the 4aOptiW pfdO8.  . . .*
          (ximphaolarupplled)
               HOti50 Bill 312 haa an MUBrgenOp olaow~ but appanntb
    the aot bid not paaa with the raoorhd     rote requiredto put lt j,n-
    to lmnedlat.e??eot. Thsrs?ore,the aot &IQ not besonsl??sotiro
    untill90 llafs after th4 a(ljourxu43nt~ar th4 Legl8laturo or on or
    about ootober8, 19u. Art1010 XII, BeotionSQ, Ooastltutlanor
    !lbnm*
              Unt¶erthe protlnlonsof Artiolee2.843, and @MS, a moot=
    ing Of the Board.oi Eduaatl~ was oallad?or tba artondl&on&y
    kr oatoberror the ealeeUon of tutbookia,   and the pr~alamatian
    oalllngtar bids was laausdtwo month6 in adranoe et th@ m&lag.
    6am&u oontainingthe prloo iniormatlon    ,waratllod by tha pub-
    llmhhg ampan      not 1068 thaa SO daya boforothe meting u&or
    tha ruquimmnt8oihrtlola B644.
              Tbrafore, the proalasstl= wa8 iaowd and the aample
    wore.depesltad‘wrqra the effeotlr6 dafe of EOUW Bill slei HOW-
    @VW, tha motlng o? the Board is to be held an Oatobezld, loU,
    whloh in after the effostlrsdate of said bill.
                YOU   want to know whetherthe.Baartl o? Eduaatlonmhoul&
.   iastruet&hatariltlplell8t 8el~atiane             ba made   arrdsr   Artlelo      884S
    a m o r lg lna llycnaotea   o r a$   a memd~& by x o uw
                                              Bill Sl&                        Wa   lr a o f
    the opinionthat the aeleotlanof bookCin the mUtQf6                        lirrtla
    to b0 &oVOnmrrd
                  by the eplended
                                4tiiOi4.
                It ir the gq4ral  rule that *a atatutrr,
                                                      speakaa8 OS the
    t lma at whlah it takea iffeat." SO Tex. Turr 61. The -*t-Y
    not MOUIU operative oa Ootober e, 1941; tbrsfore, e-r that
    am ndltipb listlleatlonrrsmut be govsmellby It. I3 ?slfRnm
    thrrteaoh ?lratolaoa high aohoolmay ohoose“aW On* Or a~eal
    0r tha textrbookr” o? tha aalltiptiMet*
              w ham heratoforarntlonti tbnt XoWo Biit ZUZJaa-
    tal&d an omergouoy olauae. mlla the aot dld not pa.8 with the
.Honombl6B. A. elan, pa& 5


rotonra lred to put It into lzaoo4lakorrOot, th0 emrgenoy
olaom Ifi at leant lnbloatlteof the le&8latlra Intentthat
the bill 18 to tab e??eota6 8oon 44 poa8lble. Wo quota?rom
the oplalonor the Supram Ooart in th8 044~ 0r Pophamv.
Patterson,rel 'Pat 625, 51 S. W. (ad) 680, 48 rollm.8;
          *.(!*. 3-ntletermtilngthe leglalatlva ldtaati
     the oourt 8houl4notlookalona    ta any one phrar,
     alaalb,or 8ontonoao? the not, but to the 6ntiFo
    not3 and thlr ino1u4esthe oaptlon,the body 0r ths
    lot~,and the.mmrgenayolauae. fn thla aonndottion,
    ri hold that, 8-n  wlmn-the ~omrgonay~lauae oannot
    ba glvsn l?feat as aaah, a till It4 protl6lon8nr
    b8 looJp4 to ii they aid the oourt in 6866rtalnlng
                                                     the
    l.sgi6latlnIntent.


              . .Xa d Uholotpmedlb~    thi reoord$d+ote
    requlrad ta put it
            =.   l

                       ,intoWudla te offeat, lll.pm8oa8
     lntorrtbU would ham had lamedi+   nstiw that :uoaaty
    rupaint6ad6atr   ~oleaud   ln Piormbq,   19ZWi ta   tati   of-
    iior'fmmry 1, US1 woul4 hold a femur-part6?& A8
    the abt'al4 not get Oh* requir64reaor4a4rota  to put
    it iato lmmal~~k lfr eo thi8
                              t, not160 did not beoam
    operatlvo until the not boaam a law, whioh we6 90
    dayuafter the a4Joroaunt o?tkm Legl6lafrrro.  . . l*
         m ~10~ 0r the r0r0gag,   it 3.8th0 0pinisn0r th$e
4opartmnt that the 8tate B&r4 of Pbwation la lt8 molutiam
to the arrlolal6or rlr8t 01088 sigh 8ahoolsor tha statoshould
ln8truot%$a$ mltlple li8t 8aleotlon8 be mmlo MAa: the provl-
6lOna 0rArtialo'zs45   48 UmandQa by the %U6. Bill SU, Aok
47th Leglalature,  R. 8.3
            The dl8t&n@8hlw    featur.8of tk rtiltipti'lliat
                                                         SOleO-
tlon umlarthe arl@selaatan4u84orlt8          maendnzitare      ntotlt
la your letter 48 r0uwr:
                                             /~
         9x1 the originrl Aztlots a848 it ma8 rUqUind
    that ax~8oh0018 Mm    a 8lng3.0 lelwtla nrrOm the ml-
    tip16Slct ti eat mare than fire books for *rob sub-
    ja6t,~wheraaa  tho~.~euWl Artlolo8848 UllW8 ~IW high
    aaho@l-
          Q? first   ala.8,6
                          ta m&6 it8 maltiplo list ~16o-,
    tlonafrom ay oembtnatlonof the flea bo6k8 antb,
. Honorable Fi.A. Glass, paga 4


          X&tip10          list IlOt.tO btabbd a total number 0r bo0k8
          greater         than the enrallmantror the SubjbOt or the
          grade.*
   _                 not beJleva
              IYe do_.    _.         that the publl6hlugoompaalea wU.l
  IloIn any ray l~ljurbd   by the arrrndafo~not. Both the originaleat
  and ita aubndmentrbqulrb the Boerd of Bluoetlon to adopt a mlti-
  plo list 4inot leas than tbrbb nor mro than five textbooks.            Un-
  dar AHlola 2242 the textbook 00ntreot80aJmot0all for a SpbOiiiO
  nrmbbr   o? textbooks,but only for awh namber of books ar the State
  may abed. Under Artlole2046 the notion glvbn by the Board or lrd-
  uoatlon lr requlre~    to rtatb     the mbbjootaon whloh tbstbook8 plsy
  k aaoptoa, and thb aampleoopleoiii04           by the publleihef
                                                                 are ra-
  quired to hare 8t~ba       or.printbd    thereinthe atlnlmumqUUntitib8
  ln whloh the book wlll be.sold at the rpeolfle~,             tim alnlmq
  WhOlbUUle  prloe of ths beok, eta. Therafore,es the list I#
  d&araizmd and the~bldamade bafore the books enumbratedin ths
  ll8t are rblbotbd,    than can it be aaid that the publl8hbrrara
  injane bboaaaa thm first 01400 hlgh aohoolsmay 8elaotone or
  8bvont book8 on the limt fnrt-a          0r only onao ~0 think not.
  Undar the amenda& artlole, even thoagkplorb then one book playb8
  6Q,%bUtkd from the moltiplblint, the total number t3blaatba by all the i
  ritrt     01486      highaohoole       0r -the State,        oonsiaerd      aa a whele,
  right    ba#$ly         approrlmatethat numberselaotaaby the ditferbnt
  hit     rbh~ols,         also oo*illbrea 88 a.whola,aaUy3r tha erlglna~



                    Wb’. tYX8t   that   t&b   ?03XUgOhg    a180~86~01i       64tl8faOtOti~
  aa,awbra the &eatlons ln;~hlohyoa are                        interested.


                                                                V6ry truly yours
                                                          ATTdEIlFPQiWlEiAL
                                                                         OFTEX4S


                                                          By    (6)    &306&b    ‘iI-. s;)Srka
                                                                                 A8elmtant

  tBWSl4b




  APPROVED 00%'.11, 194l                                       APFROVED
  (8)     ~bIUl      R.   &WtS                                 oplnlon Colwdttbb
  Aoting AttorneyQembral                                       By B.W.B. Chairman
  0r ~b2i38